UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM6-K REPORT OF FOREIGN PRIVATE ISSUER PURSUANT TO RULE 13a-16 OR 15d-16 UNDER THE SECURITIES EXCHANGE ACT OF 1934 As of November 18, 2013 Commission File Number 000-29360 RiT TECHNOLOGIES LTD. (Translation of registrant's name into English) 24 Raoul Wallenberg Street, Tel Aviv 69719, Israel (Address of principal executive offices) Indicate by check mark whether the registrant files or will file annual reports under cover of Form 20-F or Form 40-F. Form 20-F S Form 40-F £ Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(1): £ Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(7): £ CONTENTS On November 18, 2013, the registrant filed a free writing prospectus with the Securities and Exchange Commission in connection with an offering of ordinary shares, par value NIS 0.8 per share of the registrant ("Ordinary Shares") and warrants to purchase Ordinary Shares, which is filed as Exhibit 99.1 to this Current Report on Form 6-K and is incorporated herein by reference. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. RiT TECHNOLOGIES LTD. By: /s/ Elan Yaish Elan Yaish, CFO Date: November 18, 2013 EXHIBIT INDEX Exhibit Number Description of Exhibit Free writing prospectus filed by the registrant with the Securities and Exchange Commission on November 18, 2013.
